El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Luis Vivó es el apelante en este caso. Fué demandado y citó de evieción a Severiano Lecaroz y a Manuel Lecaroz como se expresa en el caso No. 2150 que acaba de fallarse. Además de esto compareció y prestó fianza para quedar exento del embargo. Hizo la reserva de que esta comparecencia era solamente en cuánto al embargo.
Hemos resuelto en el caso de Aparicio Hermanos v. A. C. Christianson y Cía., 23 H. P. R. 493, que una compare-cencia para levantar un embargo confiere jurisdicción a la corte. Tal vez pudiera dudarse si no podría ser presentada aun una moción para el traslado del pleito, pero no resol-veremos la cuestión.
Puesto que este caso y el numero 2150 que acaba de fa-llarse fueron sometidos el mismo día y como los apelantes en el caso número 2150 tenían claramente derecho a obtener el traslado, la ley de ese caso es obligatoria para las partes en el presente y tomaremos conocimiento judicial de los autos del referido caso anterior para los fines de esta apela-ción. El caso en conjunto debe ser trasladado y Vivó tiene derecho al beneficio de dicho traslado.
La sentencia apelada debe ser revocada y verificarse e] traslado.

Revocada la orden apelada y ordenado el tras-lado del pleito.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.